DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Examiner notes the phrase “…to about 50 wt %” in Claim 1, line 9, and construes this phrase as an open ended range including values from 0 to about 50 wt and thus the presence of the conductive doped-epoxy mixture can be interpreted as optional.  
The Examiner notes the phrase “to about 50 wt %” in Claim 19, lines 4-5, in regards to the copper mesh and construes this phrase as an open ended range including values from 0 to about 50 wt % and thus the presence of the copper mesh can be interpreted as optional. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,6,8,10 and 12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2014/0154496 (US ‘496).
As to Claim 1, US ‘496 discloses a surfacing material for lightning strike protection which is comprised of a multi-layer structure of a metal foil and a resin film formed on the foil wherein the resin is epoxy based (Abstract) and further the resin contains conductive fillers including graphene (para. 0039). The multifunctional resins i.e. epoxy resins comprise more than 45 wt % of the total surfacing film composition (para. 0019). 
As to Claim 3, Embodiment 6 discloses a composition that contains 1 to 3 wt % of “carbon based nanoparticles” (Table 1) wherein the carbon based nanoparticles include graphene as discussed above (para. 0039). 
As to Claim 6, the metal foil material can be copper or aluminum (para. 0009). 
As to Claim 8, see discussion of claims above and further discloses the materials can be used on vehicles (para. 0002).  
However, US ‘496 fails to specifically disclose the specific conductivity of the metal component as the ranges claimed. 
As to the difference, it is noted that the same metals e.g. copper and aluminum are used in the instant claims and the prior art. 
The Examiner respectfully submits the prior art metal components would inherently possess the claimed specific conductivity due to the identical nature of the materials being used. 
As to Claim 10, see discussion of Claim 1. 
As to Claim 12, see discussion of Claim 6 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2,7,13,16,19-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘496.
As to Claim 2, US ‘496 fails to specifically disclose an embodiment wherein the epoxy based material is present at 98 to 99.5 wt % of the conductive doped epoxy mixture. 
As to the difference, Embodiment 5 discloses an epoxy mixture which is comprised of up to 40 wt % of two epoxy containing resins and 10 to 20 wt % of an epoxy containing adduct. 
It would have been obvious to one of ordinary skill in the art that the ranges of the epoxy containing compounds discussed above could include epoxy containing compounds that comprise 98 to 99.5 wt % of the conductive doped epoxy material disclosed in US ‘496. 
 As to Claim 7, US ‘496 fails to disclose the metal component as specifically being a metallic mesh.
As to the difference, it would have been obvious to one of ordinary skill in the art to replace the metal foil of US ‘496 with a metallic mesh for an obvious advantage of saving weight of the total surfacing film weight. 
As to Claim 13, see discussion of Claim 8 in the 102 rejection above and the discussion of Claim 7 above. 
As to Claim 16, refer to discussion of Claim 1 above.  US ‘496 further discloses metal fillers can be present in the composition (para. 0039). 
However, US ‘496 fails to specifically disclose a method of adding a metal component to an epoxy containing composition that contains 0.5 to 1 wt % of graphene. 
As to the difference, US ‘496 notes that the conductive fillers include metals and that carbon based conductive fillers such as graphene “may also be used as conductive additives to impart the electrical conductivity” to epoxy resin containing resins (para. 0039). 	It would have been obvious to one of ordinary skill in the art to create an epoxy conductive composition of US ‘496 that contains both the carbon fillers such as graphene as well as the metal fillers as the reference suggests that both can be used to impart conductivity to epoxy resin materials. 
As to Claim 19, refer to Claim Interpretation above and further note the discussion of Claim 1 in regards to the amount of the conductive doped epoxy mixture.
As to Claim 20,  US ‘496 discloses an embodiment of the invention wherein the surfacing film is applied to the surface of a composite material (pg. 11, Claims 20 and 23). 
As to Claim 21, the metal component can be copper or aluminum (para. 0039). 
As to Claim 22, US ‘496 discloses tapes containing the conductive epoxy coated onto composites and then cured with UV (ultraviolet light) (para. 0056).
As to Claim 25, US ‘496 fails to specifically disclose a method whereby both the composite material and the surfacing film are co-cured.
As to the difference, it would have been obvious to one of ordinary skill in the art to utilize a method process whereby both the surfacing film and the composite are co-cured for an obvious advantage of improving the efficiency of the production process of the composite material.
Allowable Subject Matter
Claims 4,5,9,11,14,15,17,18,23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, none of the prior art discloses the physical property values disclosed in the values above, nor would it be inherent in view of the potentially varying amounts of the components or component types used in the prior art relative to those of the instant claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        

/jt/ 5/19/2022

/MARK KOPEC/     Primary Examiner, Art Unit 1762